Exhibit32.1 CERTIFICATION OF THE CHIEF EXECUTIVE OFFICER PURSUANT TO 18 U.S.C. SECTION1350, AS ADOPTED BY SECTION-OXLEY ACT OF2002 Pursuant to Section1350, Chapter63 of Title 18, United States Code, as adopted by Section906 of the Sarbanes-Oxley Act of 2002, the undersigned, as Chief Executive Officer of Generac Holdings Inc. (the “Company”), does hereby certify that to my knowledge: 1. the Company's quarterly report on Form10-Q for the fiscal quarter ended September 30, 2014 fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and 2. the information contained in the Company's quarterly report on Form10-Q for the fiscal quarter ended September 30, 2014 fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: November 7, 2014 /s/ Aaron Jagdfeld Name: Aaron Jagdfeld Title: Chief Executive Officer
